UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7328


GARY STEVEN SCOTT,

                    Plaintiff - Appellant,

             v.

MR. MURRAY, Maintenance Supervisor,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Joseph Dawson, III, District Judge. (6:20-cv-03344-JD)


Submitted: January 20, 2022                                       Decided: January 25, 2022


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gary Steven Scott, Appellant Pro Se. George B. Smythe Jr., BUYCK LAW FIRM, LLC,
Mt. Pleasant, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gary Steven Scott seeks to appeal the district court’s order accepting the magistrate

judge’s recommendation and granting summary judgment in favor of Defendant in Scott’s

42 U.S.C. § 1983 action. We dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on July 28, 2021. Scott filed the notice of appeal

at the earliest on September 9, 2021—the date on his notice of appeal. See Houston v.

Lack, 487 U.S. 266, 276 (1988). Because Scott failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we dismiss the appeal. *

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED



       *
         Although Scott filed a Fed. R. Civ. P. 59(e) motion to alter or amend judgment
simultaneously with his notice of appeal, the Rule 59(e) motion was not timely filed and,
therefore, it did not toll the appeal period applicable to the district court’s summary
judgment order.

                                              2